Citation Nr: 1539424	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right upper extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left upper extremity.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of multiple joints resulting from VA care including chiropractic care and treatment.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

While the RO in its December 2011 decision considered the Veteran's November 2010 submission as a request to reopen a previously denied claim for service connection for PTSD, a review of that November 2010 submission reflects that disagreement with the RO's prior denial of service connection for PTSD in an August 2010 decision was then implied, with the Veteran in November 2010 submission providing a statement in support of his claim for service connection for PTSD explicitly responsive to the August 2010 decision.  He also then submitted medical evidence supportive of the PTSD claim.  The Board accordingly considers the appeal as one arising from the August 2010 decision initially denying service connection for PTSD.  

Although the Veteran claimed entitlement to service connection for PTSD and the RO has only addressed the issue of entitlement to service connection for PTSD, the Board has recharacterized the claim on appeal as a broader claim including any psychiatric disorder in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran in March 2015 submitted a notice of disagreement with the RO's December 2014 denial of the claim of entitlement to TDIU.   This was prior to the RO's grant of service connection and a 100-percent rating effective from January 23, 2015, for AL (amyloid light-chain) amyloidosis.  The record does not reflect that the Veteran has subsequently withdrawn the appeal of the TDIU claim.  

While the Veteran, previously in the course of appeal, was represented by private counsel, he has most recently appointed the American Legion to represent him before the VA.  VA regulations stipulate that only one organization, representative, attorney, or agent may represent a claimant at any one time on the same issues on appeal.  38 C.F.R. § 14.631(e)(1) (2014).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for a psychiatric disability to include PTSD, entitlement to benefits under 38 U.S.C.A. § 1151, and entitlement to TDIU are addressed in the REMAND that follows the ORDER section of this decision.  They are REMANDED to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran is left-handed.

2.  Throughout the initial rating interval prior to December 12, 2014, the diabetic peripheral neuropathy of the right upper extremity has more closely approximated mild incomplete paralysis of the radicular groups of that upper extremity than it has moderate incomplete paralysis of the radicular groups of that upper extremity.  

3.  Throughout the initial rating interval beginning December 12, 2014, the diabetic peripheral neuropathy of the right upper extremity has more closely approximated moderate incomplete paralysis of the radicular groups of that upper extremity than it has mild or severe incomplete paralysis of the radicular groups of that upper extremity.  

4.  Throughout the initial rating interval prior to December 12, 2014, the diabetic peripheral neuropathy of the left upper extremity has more closely approximated mild incomplete paralysis of the radicular groups of that upper extremity than it has moderate incomplete paralysis of the radicular groups of that upper extremity.  

5.  Throughout the initial rating interval beginning December 12, 2014, the diabetic peripheral neuropathy of the left upper extremity has more closely approximated moderate incomplete paralysis of the radicular groups of that upper extremity than it has mild or severe incomplete paralysis of the radicular groups of that upper extremity.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability evaluation of 20 percent, but not higher, for peripheral neuropathy of the right upper extremity have been met for the interval prior to December 12, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Code 8513 (2014).

2.  The schedular criteria for an initial disability evaluation of 30 percent, but not higher, for peripheral neuropathy of the right upper extremity have been met beginning December 12, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Code 8513 (2014).

3.  The schedular criteria for an initial disability evaluation of 20 percent, but not higher, for peripheral neuropathy of the left upper extremity have been met for the interval prior to December 12, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Code 8513 (2014).

4.  The schedular criteria for an initial disability evaluation of 40 percent, but not higher, for peripheral neuropathy of the left upper extremity have been met beginning December 12, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Code 8513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claims.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice for his initial claim for service connection diabetic peripheral neuropathy of the right and left upper extremities by a letter in October 2011.  This letter preceded the appealed December 2011 RO rating action granting service connection and assigning initial 10 percent ratings for diabetic peripheral neuropathy of the right and left upper extremities.  He was also provided additional, subsequent VCAA notice.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  A July 2014 reply from the Social Security Administration (SSA) informed that requested records were destroyed, that they do not exist, and that further efforts to obtain them would be futile.  There is thus no indicated possibility that records underlying an SSA disability determination may yet be obtained.  

The Veteran was afforded appropriate VA examinations to address the severity of his service-connected diabetic peripheral neuropathy of the right and left upper extremities in October 2011 and December 2014.  These examinations were adequate for the Board's adjudication, having provided findings and conclusions supported by adequate rationale, so that they may be weighed against contrary evidence.  

The Board recognizes that recent treatment and evaluation records indicate multiple conditions affecting or potentially affecting functioning of the upper extremities, including the appealed bilateral peripheral neuropathy due to diabetes mellitus, type II, as well as bilateral hand paresthesia associated with his service-connected amyloidosis, cervical radiculopathy, and right carpal tunnel syndrome.  However, there is no indication from the record that the Veteran has had increased peripheral neuropathy of the upper extremities associated with his diabetes mellitus, type II, since his most recent VA examination in December 2014.  Accordingly, the Board finds that a re-evaluation of the Veteran's bilateral diabetic peripheral neuropathy of the upper extremities is not warranted for purposes of the Board's adjudication here of the increased rating claims.  

The Veteran was afforded the opportunity of a hearing before a Decision Review Officer (DRO) or before the Board.  In a January 2012 notice of disagreement, during the pendency of the peripheral neuropathy initial rating claim appeals, the Veteran requested a hearing in furtherance of his PTSD claim.  However, by a February 2012 submission the Veteran's then authorized representative informed that he was withdrawing his request for a DRO hearing.  The Veteran has not subsequently indicated that he desired a hearing to address his claims on appeal.  

Neither the Veteran nor his authorized representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims on appeal.

II. General Legal Criteria: Disability Ratings

 Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III. Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV. Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability. 

Diabetic Peripheral Neuropathy of the Right and Left Upper Extremities 

The Veteran contends, in effect, that his bilateral diabetic peripheral neuropathy of the upper extremities is more severe than is reflected by the 10 percent currently assigned for each upper extremity.  

The RO has rated the Veteran's bilateral peripheral neuropathy under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8599-8515, analogous to injury of the median nerve.  The Board concludes that a better Diagnostic Code would be 8513, for all radicular groups.  This change is to the Veteran's advantage.

The Veteran's diabetic peripheral neuropathy of the upper extremities is best rated under 38 C.F.R. § 4.124a , Diagnostic Code 8513, which evaluates impairment from paralysis of all radicular groups.  

Under Diagnostic Code 8513, mild incomplete paralysis warrants a 20 percent rating for both the major and minor arm.  Moderate incomplete paralysis warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Severe incomplete paralysis warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Complete paralysis warrants a 90 percent rating for the major arm and an 80 percent rating for the minor arm.  A note accompanying the rating criteria explains that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a , Diagnostic Code 8513.

Upon VA examination in October 2011, the Veteran complained of bilateral numbness in the upper extremities beginning a few years earlier.  Symptoms had increased up to the elbow, and he took medication for the condition.  The Veteran was reportedly ambidextrous, but the examiner noted that service records informed of left-hand dominance.  He complained of severe, constant pain, severe paresthesias or dysesthesias, and severe numbness in each upper extremity.  Upon neurologic examination there was decreased strength of 4/5 in each upper extremity for elbow flexion and extension, wrist flexion and extension, grip, and thumb to finger pinch.  Deep tendon reflexes were 1+ in each upper extremity at levels tested.  Sensation to light touch was also decreased at the forearm and in the hand/fingers.  Position, vibration, and cold sensation were also decreased in each upper extremity.  No muscle atrophy was observed in either upper extremity.  

Upon EMG testing for the October 2011 examination, mild, incomplete paralysis was found bilaterally in the radial, median, and ulnar nerves.  The examiner concluded that the peripheral neuropathy would result in difficulty performing jobs requiring fine motor skills such as sewing or woodworking, but would not preclude desk work.  The examiner additionally noted that the peripheral neuropathy exhibited a classic pattern of diabetic neuropathy, without indication of cervical radiculopathy.  

Upon a VA examination in March 2012 addressing diabetic peripheral neuropathy, the examiner focused on the lower extremities, and specifically noted that examination of the upper extremities was not then conducted, referencing the recently completed examination in October 2011.  

Upon VA examination on December 12, 2014 addressing the Veteran's diabetic peripheral neuropathy, the Veteran denied associated pain in the upper extremities, but did reported moderate paresthesias/ dysesthesias affecting both upper extremities.  The Veteran was noted to be left-handed.  Objectively, the examiner found reduced grip strength of 4/5 in both upper extremities.  Position and vibration sense were normal, though there was decreased cold sensation in both upper extremities.  The examiner found moderate incomplete paralysis affecting the radial (musculospiral), medial, and ulnar nerves in both upper extremities.  This resulted in difficulty using his hands for activities such as writing and using a screw driver.  EMG testing confirmed sensorimotor peripheral polyneuropathy.  Severe right carpal tunnel syndrome was also then noted, but was not identified as part of the Veteran's diabetic peripheral neuropathy.  The examiner pertinently assessed that the electrodiagnostic studies ("EDX") show "evidence of severe right carpal tunnel syndrome with superimposed underlying sensorimotor peripheral polyneuropathy." 

The findings and conclusions of the December 2014 VA examiner reflect an increase in severity from that shown by prior examination findings in October 2011, most notably with increase from mild to moderate incomplete paralysis in the radial, median, and ulnar nerves affecting upper extremity functioning bilaterally.  

On the basis of these findings, the Board concludes that an increased evaluation to 20 percent is warranted based on mild incomplete paralysis for each upper extremity for the initial rating interval prior to the December 12, 2014, date of the most recent examination.  During that earlier interval the weight of the evidence supported peripheral neuropathy in each upper extremity more nearly approximating mild incomplete paralysis than moderate incomplete paralysis.  An increase to 40 percent for the left (major) upper extremity, and to 30 percent for the right (minor) upper extremity, is warranted on the basis of moderate incomplete paralysis of all radicular groups under Diagnostic Code 8513, for the rating interval beginning from the December 12, 2014, date of the most recent examination which first showed increased pathology.  38 C.F.R. § 4.124a, Diagnostic Code 8415.  

The evidence as a whole preponderates against the presence of severe incomplete paralysis of all radicular groups of either upper extremity for the interval from December 12, 2014, and hence is against entitlement to the next higher rating for either upper extremity.  Id.  

The Board recognizes that that the Veteran is competent to address the symptoms of his bilateral upper extremity peripheral neuropathy.  The Board has accordingly duly considered and assigned weight to his report of symptoms over the initial rating interval to arrive at the ratings assigned by this decision.  These reported symptoms were duly considered by the recent VA examiners, and are reflect in the Board's determinations including based on those examinations.  

The Board has considered additional staged ratings, but finds that the ratings assigned by this decision constitute the maximal rating warranted for the peripheral neuropathy of each upper extremity over any interval during the initial rating period.  Moreover, the schedular criteria are sufficient for rating this pathology, and further consideration of extraschedular criteria is not needed or indicated.  See Thun v Peake, 22 Vet. App. 111 (2008).

While the VA examinations of record provide conflicting accounts listing the Veteran as either left-handed or ambidextrous, the Board has rated the Veteran on the basis of his being left-handed as most reflective of the weight of the evidence of record.  In any event, the rating code does not allow for additional benefit on the basis of ambidextrousness, and using the code based on left-handedness does not prejudice the Veteran in the assignment of ratings for his peripheral neuropathy in this case.  

ORDER

An initial 20 percent rating, but no higher, is warranted for diabetic peripheral neuropathy of the right upper extremity for the interval prior to December 12, 2014, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An initial 30 percent rating, but no higher, is warranted for diabetic peripheral neuropathy of the right upper extremity for the interval beginning December 12, 2014, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An initial 20 percent rating, but no higher, is warranted for diabetic peripheral neuropathy of the left upper extremity for the interval prior to December 12, 2014, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An initial 40 percent rating , but no higher, is warranted for diabetic peripheral neuropathy of the left upper extremity for the interval beginning December 12, 2014, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

TDIU

In a December 2014 rating decision the RO denied entitlement to TDIU due to all service-connected disabilities.  In March 2015 the Veteran filed a timely notice of disagreement with that denial of TDIU, but a statement of the case has not yet been issued.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


Psychiatric Disability to Include PTSD

VA psychiatric examiners in July 2010 and November 2013 who addressed the Veteran's claimed PTSD concluded that a diagnosis could not be assigned due to over-endorsement of symptoms upon psychological testing.  The examiners concluded that as a result the tests were invalid.  However, VA treatment records for the past several years, besides mostly carrying or assigning a diagnosis of PTSD, reflect an ongoing prescription of an anti-depressant, for treatment of depressive symptoms.  Thus, the question arises whether the Veteran has depression which is causally linked to service.  

While the Veteran has been provided appropriate notice in response to his claim for entitlement to service connection for PTSD, he has not been provided notice addressing any other psychiatric disorders.  Moreover, VA examinations provided in response to the Veteran's claim have not address psychiatric disability other than PTSD.  In light of the over-endorsement of symptoms upon recent examinations and the examiners resulting conclusions, including based on resulting invalidity of psychiatric tests, that psychiatric diagnoses cannot be assigned, the Board does not find that an additional VA psychiatric examination is now required.  However, upon remand the RO or AMC may conclude that an additional VA examination to address psychiatric disability is required.  

38 U.S.C.A. § 1151

The Veteran has contended that chiropractic care he received from VA resulted in worsening of his back and neck disabilities.  VA treatment records reflect a long history prior to VA care of low back and neck degenerative conditions.  These records also reflect the presence of right lower extremity radiculopathy, and right hip avascular necrosis.  All these conditions have been afforded care by VA.  

The Veteran's former representative in a December 2014 submission contended that the conclusions of a medical reviewer - that medical care afforded the Veteran, including chiropractic care, was "appropriate and followed accepted medical guidelines" - were inadequate because they failed to address what the guidelines he was referencing were, and failed to provide a discussion how he arrived at the conclusions he reached.  

To support his opinion that VA chiropractic care had not aggravated the Veteran's joint disorders, the physician provided the observation that the Veteran had "chronic and documented history of pain in the joints for many years."  However, the examiner also noted that "onset of the pain occurred during the period when the chiropractor was treating the patient."  Thus, the rationale provided by the physician is not completely clear based on review of the record.  

The Board believes that an additional VA examination by a physician with appropriate expertise is in order to address medical issues presented by the 38 U.S.C.A. § 1151 claim.   

The representative also calls attention to an allegation by the Veteran that in one instance a chiropractor "chose to manually adjust the Veteran's spine by placing the Veteran in a fetal position and proceeding to shift and bounce his weight on the Veteran's knee."  

The Board lacks the medical expertise to know what is an appropriate or inappropriate medical or chiropractic procedure.  Similarly, as a layperson, the Veteran is not shown to possess the specialized knowledge to ascertain whether a medical procedure is appropriate, even while he may have reasonable suspicions if he perceives that a medical procedure resulted in additional harm.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board believes that a medical examination and opinion is required to address the Veteran's contentions of harm by VA chiropractic care, and to provide an opinion whether additional harm in fact resulted from such care.  


Accordingly, this case is REMANDED for the following actions: 

1.  Issue a statement of the case on the claim for entitlement to TDIU due to all service-connected disabilities.  The Veteran and his representative should be informed of the criteria for perfecting an appeal of these issues to the Board.  If the Veteran perfects an appeal, the RO should ensure that all indicated development is completed before the issues are returned to the Board for appellate action.

2. Send the Veteran appropriate notice with respect to the issue of entitlement to service connection for psychiatric disability other than PTSD.
 
3. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA treatment records.

4.  Once the record is developed to the extent possible, the Veteran should be afforded an examination by a qualified orthopedic surgeon or other VA physician qualified for the following: (a) determining the nature and progression of the Veteran's disorders of multiple joints including the cervical and lumbosacral spine, the hip, and the right lower extremity, both before and after VA care and treatment for these disorders, inclusive of chiropractic care and treatment, (b) determining whether those episodes of care and treatment were proper, and (c) determining whether they were adequately performed.  This should be conducted by a physician other than any who previously performed surgery or otherwise treated the Veteran.  

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests or studies should be performed.  The examiner should also consider the Veteran's assertion, as reported by his former representative, that the VA chiropractor "chose to manually adjust the Veteran's spine by placing the Veteran in a fetal position and proceeding to shift and bounce his weight on the Veteran's knee."  

Based on review of the evidence and the examination results, the examiner should state a medical opinion as to whether VA chiropractic care was negligently performed, and whether that chiropractic care or any other VA negligence in the performance or failure to perform care or treatment resulted in additional disability.  

The examiner should also state an opinion as to whether any additional disability resulting from VA treatment was due to an event not reasonably foreseeable.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  

5.  Then, if the AOJ determines it warranted based on additional evidence or argument received, the Veteran should be afforded an additional VA examination addressing the claim for service connection for psychiatric disability to include PTSD.  

6.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent, must be associated with record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
7.  Then, the AOJ should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


